Title: To Thomas Jefferson from Martha Jefferson Randolph, 28 February 1805
From: Randolph, Martha Jefferson
To: Jefferson, Thomas


                  
                     Feb. 28, 1805
                  
                  I have been again greatly indisposed My Dearest Father but am now so much better that I should have left My room to day if the weather had been good. I was for one night and a part of the next very ill, and having what I never in my life had before (an hysteric fit) thought my self dying whilst in it. Doctor Everett says it is not uncommon in the complaint I had, which was brought on by cold in the first instance. My stomach is still extremely weak but I am in hopes as soon as the weather will admit of My taking exercise on horseback which he has strongly recommended I shall speedily recover. I am upon the whole much mended in health and appearance since Mr R. left me adieu My Dearest Father I will write you on saturday again but Jerry’s notice was so short that I had but one moment to write in. believe me with tenderest love yours
                  
                     MR.
                  
               